Citation Nr: 1308375	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  03-02 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for hepatosplenomegaly with liver cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1989, and December 1990 to September 1999, which includes service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from July 2001 and November 2005 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2006, the Veteran testified before a Decision Review Officer regarding his liver claim, in pertinent part.  In October 2008, the Veteran testified at a hearing before a Veteran Law Judge (VLJ) as to the issues shown on the title page of this decision.  

In March 2009, the Board granted an increased evaluation for chronic fatigue syndrome, and remanded the issues of service connection for a right foot disability and hepatosplenomegaly with liver cyst for further development.  The service connection claims have since returned to the Board for further appellate consideration.  

Thereafter, the claims were again before the Board in March 2012 when they were remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in October 2008, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  If that person is no longer available, the Chairman of the Board has the authority to reassign the appeal to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3 (2012).  In a letter dated in September 2010, the Veteran was notified of this and asked whether he wanted another hearing before a different Veterans Law Judge.  38 C.F.R. § 20.717 (2012).  In the same month he opted not to and asked that his case be considered on the evidence of record.  The Board again asked the Veteran in a May 2011 letter.  However it appears that the Veteran did not respond.  Subsequently, in a letter dated in January 2013, the Veteran was again asked whether he wanted another hearing before a different Veterans Law Judge.  Thereafter, in February 2013 the Veteran advised that he wanted to appear before a Veterans Law Judge of the Board via video conference at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge as soon as practicable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

